             Case 3:17-cv-00192-AJB-MSB Document 67-1 Filed 11/19/18 PageID.1629 Page 1 of 13




                        1 McCormick, Barstow, Sheppard,
                          Wayte & Carruth LLP
                        2 Scott J. Ivy, #197681
                            Scott.Ivy@mccormickbarstow.com
                        3 Jared Gordon, #227980
                            Jared.Gordon@mccormickbarstow.com
                        4 7647 North Fresno Street
                          Fresno, California 93720
                        5 Telephone: (559) 433-1300
                          Facsimile: (559) 433-2300
                        6
                          Attorneys for Plaintiff, SATMODO, LLC
                        7
                        8                         UNITED STATES DISTRICT COURT
                        9                      SOUTHERN DISTRICT OF CALIFORNIA
                       10
                       11 SATMODO, LLC, a California limited            Case No. 17-CV-0192-AJB MSB
                          liability company,
                       12                                               DECLARATION OF SCOTT J. IVY
                                       Plaintiff,                       IN SUPPORT OF EX PARTE
                       13                                               APPLICATION TO STAY
                                  v.                                    DISCOVERY DEADLINES
                       14                                               PENDING RESOLUTION OF
                          WHENEVER COMMUNICATIONS,                      DEFENDANTS RULE 72(a)
                       15 LLC, d.b.a. SatellitePhoneStore.com, a        OBJECTIONS TO MAGISTRATE’S
                          Nevada limited liability company,             DISCOVERY ORDER
                       16 HENAA BLANCO, an individual, and
                          DOES 1 through 50, inclusive,
                       17
                                       Defendants.
                       18                                               Action Filed: February 1, 2017
                                                                        Trial Date:   May 6, 2019
                       19
                       20
                       21        I, Scott J. Ivy, declare as follows:
                       22        1.     I am an attorney duly admitted to practice before the Courts of the State of
                       23 California and before this Court. I am Of Counsel in the law firm of McCormick,
                       24 Barstow, Sheppard, Wayte & Carruth LLP, attorneys of record for Plaintiff,
                       25 SATMODO, LLC (“Plaintiff”) in the above-entitled action. If called as a witness, I
                       26 would and could competently testify to all facts stated herein from my personal
                       27 knowledge except where stated upon information and belief and, as to these matters, I
                       28 am informed and believe them to be true.
MCCORMICK, BARSTOW,                                                                          17-CV-0192-AJB MSB
 SHEPPARD, W AYTE &
   CARRUTH LLP                 DECLARATION OF SCOTT J. IVY IN SUPPORT OF EX PARTE APPLICATION FOR STAY OF
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                      DISCOVERY DEADLINES
             Case 3:17-cv-00192-AJB-MSB Document 67-1 Filed 11/19/18 PageID.1630 Page 2 of 13




                        1         2.    I am submitting this Declaration in support of Plaintiff’s Ex Parte
                        2 Application for a Stay of Discovery Deadlines in the initial Scheduling Conference
                        3 Order pending issuance of a ruling from the Court as to Defendants’ Objections to the
                        4 Magistrate’s Discovery Order No. 1.
                        5         3.    In July 2018, Plaintiff finally obtained an Order from the Magistrate
                        6 requiring Defendants to provide the basic foundational evidence upon which all other
                        7 discovery will proceed, i.e. to identify all computing devices used by Defendants for
                        8 business purposes, and allow Plaintiff’s experts to conduct a subsequent inspection of
                        9 those devices to uncover IP addresses used to fraudulently click Plaintiff’s ads and/or
                       10 evidence that some or all of those devices had been “wiped clean” of any such evidence
                       11 since this litigation began.
                       12         4.    Recognizing the impact of Defendants’ efforts to thwart this discovery on
                       13 the dates in the initial Scheduling Order, the Magistrate’s Discovery Order continued
                       14 the fact discovery deadline from October 5, 2018 until November 26, 2018 to allow the
                       15 production of device identity and inspections to proceed, and indicated that the
                       16 remaining dates would be adjusted following receipt of a Joint Status Report from the
                       17 parties after the inspections and subsequent conference or order from the Magistrate.
                       18 (ECF #51 - page 10-11) Thus, for example, until further adjusted by the Magistrate
                       19 following the inspections and Joint Report from the parties, the date for designation of
                       20 experts in the initial Scheduling Order (October 5, 2018) was seven weeks before fact
                       21 discovery was even set to close (November 26, 2018). Until further modifications
                       22 from the Magistrate following the inspections and Joint Report from the parties, the
                       23 dates to complete all expert discovery were before fact discovery even closed.
                       24         5.    Defendant refused to provide the verified discovery responses Ordered by
                       25 the Magistrate as a pre-requisite to the inspections. (ECF #59) Instead, Defendants
                       26 provided an unverified list that did not include a single cell phone or tablet and
                       27 specifically omitted the 20+ cell phones that Defendants had previously listed as being
                       28 used by employees for business purposes. (ECF #59 - page 3) Defendant also filed
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                    2                        17-CV-0192-AJB MSB
    FRESNO, CA 93720        DECLARATION OF SCOTT J. IVY IN SUPPORT OF EX PARTE MOTION FOR STAY OF DISCOVERY
             Case 3:17-cv-00192-AJB-MSB Document 67-1 Filed 11/19/18 PageID.1631 Page 3 of 13




                        1 Rule 72(a) Objections to the Magistrate’s Order regarding virtually every aspect of the
                        2 inspection protocol as ordered by the Magistrate. (ECF #58) As requested by this
                        3 Court, Plaintiff filed a response to those Objections (ECF #62), Defendants filed an
                        4 unsolicited Reply (ECF #63), and the Objections remain pending decision from this
                        5 Court.
                        6          6.   Given Defendants’ refusal to provide the verified information on device
                        7 identity and Defendants’ pending Objections to the extent and scope of the inspections
                        8 as ordered by the Magistrate, the inspections did not proceed in September as
                        9 contemplated in the Magistrate’s Order. I provided a Supplemental Declaration to the
                       10 Magistrate explaining the inability to proceed with the inspections due to Defendants’
                       11 refusal to provide the device information as ordered by the Court. (See ECF #59) I
                       12 subsequently again notified Defendants’ counsel that we were taking pending
                       13 depositions off-calendar and would not proceed with “partial” inspections based upon
                       14 unverified information that was incomplete and contradictory of prior information
                       15 provided as to the identity of numerous other devices. Attached hereto as Exhibit 1 is a
                       16 true and correct copy of my September 19, 2018 correspondence to Mr. Herron stating
                       17 that the depositions and inspections could not and would not proceed until the
                       18 information was provided or further Order from the Court in response to my
                       19 Supplemental Declaration.
                       20          7.   When my secretary contacted the Magistrate’s clerk to inquire whether the
                       21 post-inspection Joint Status Report called for in the Magistrate’s Order would
                       22 considered in re-setting the remaining dates in the initial Scheduling Order (ECF #57,
                       23 page 11), she was informed that the parties need not file the report given that
                       24 Defendants’ Objections to the Order remained pending. When Defendants’ counsel
                       25 inquired about the filing of a Joint Statement, my secretary notified them that the
                       26 Magistrate’s Clerk had indicated no report need be filed given that the Magistrate’s
                       27 Order was “pending” this Court’s resolution of the Objections filed by Defendants.
                       28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                    3                        17-CV-0192-AJB MSB
    FRESNO, CA 93720        DECLARATION OF SCOTT J. IVY IN SUPPORT OF EX PARTE MOTION FOR STAY OF DISCOVERY
             Case 3:17-cv-00192-AJB-MSB Document 67-1 Filed 11/19/18 PageID.1632 Page 4 of 13




                        1 Attached hereto as Exhibit 2 is a true and correct copy of the email sent to Defendants’
                        2 counsel on October 17, 2018.
                        3         8.    Defendants’ counsel’s response was to file its own unilateral status report
                        4 (ECF #64) stating that Plaintiff had “stated they would not participate in this process,”
                        5 rather than disclosing Plaintiff’s statement that the Magistrate’s clerk had indicated the
                        6 parties need not file the Joint Statement while the Objections remained pending.
                        7 Nonetheless, pending resolution of the Objections, the Magistrate declined to set any
                        8 further conferences or issue any further orders adjusting the remaining dates in the
                        9 initial Scheduling Order.
                       10         9.    Given the pending Objections to the Magistrate’s Order, neither Plaintiff
                       11 nor Defendants designated experts on October 5, 2018, as that date was seven weeks
                       12 before fact discovery even closed, and would be adjusted by the Magistrate once the
                       13 Objections were resolved, the device information was provided and the inspections
                       14 proceeded, and the parties provided their input as to adjustments to the dates as
                       15 contemplated by the Magistrate’s Order. (See ECF #57, page 10)
                       16         10.   On October 26, 2018, Defendants sought to designate “Rebuttal” Experts.
                       17 This is despite the fact that there was nothing to “rebut” as neither party designated any
                       18 experts on October 5, 2018, since this was over a month before fact discovery closed
                       19 and would be adjusted by the Magistrate once the Objections were resolved and the
                       20 inspections proceeded.
                       21         11.   On the Friday before a Thanksgiving holiday week, Defendants doubled
                       22 down and filed a Motion for Summary Judgment. The Motion is based, in part, on a
                       23 claim that because the remaining dates in the initial Scheduling Order have yet to be
                       24 adjusted given the pending Objections to the Order and inspections, Plaintiffs would
                       25 not be able to prove their case and it should be dismissed.
                       26         12.   The information on device identity and inspection of the devices that are
                       27 the subject of the Magistrate’s Discovery Order are critical foundational discovery that
                       28 Plaintiff needs to obtain to proceed with further depositions of Defendants and to obtain
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                    4                        17-CV-0192-AJB MSB
    FRESNO, CA 93720        DECLARATION OF SCOTT J. IVY IN SUPPORT OF EX PARTE MOTION FOR STAY OF DISCOVERY
             Case 3:17-cv-00192-AJB-MSB Document 67-1 Filed 11/19/18 PageID.1633 Page 5 of 13




                        1 expert input and consultation to prepare this matter for trial. To date, this information
                        2 has not been provided, no inspections have taken place, and the Objections to the Order
                        3 remain pending.
                        4            13.       On November 16, 2018, I wrote to Defendants’ counsel Matthew Herron
                        5 and asked that he agree to a Stipulation staying the discovery deadlines pending a
                        6 decision from this Court on the pending Objections to the Order. Attached hereto as
                        7 Exhibit 3 is a true and correct copy of my letter to Mr. Herron. As of the date of this
                        8 filing, I had received no response from Mr. Herron.
                        9
                       10            I declare under penalty of perjury under the laws of the United States of America
                       11 that the foregoing is true and correct and that this Declaration was executed by me on
                       12 November 19, 2018, at Fresno, California.
                       13
                       14                                                               s/ Scott J. Ivy
                                                                                         Scott J. Ivy
                       15                                                                   Email:
                       16                                                      Scott.Ivy@mccormickbarstow.com
                                                                                   Attorneys for Plaintiff
                       17                                                           SATMODO, LLC
                       18   018265-000000 5503083.1

                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                      5                        17-CV-0192-AJB MSB
    FRESNO, CA 93720          DECLARATION OF SCOTT J. IVY IN SUPPORT OF EX PARTE MOTION FOR STAY OF DISCOVERY
             Case 3:17-cv-00192-AJB-MSB Document 67-1 Filed 11/19/18 PageID.1634 Page 6 of 13




                        1         SATMODO, LLC v. WHENEVER COMMUNICATIONS, LLC, d.b.a.
                                                 SatellitePhoneStore.com, et al.
                        2
                            United States Eastern District of California, Southern District of California Case No.
                        3                                  17-CV-0192-AJB MSB
                        4 Exhibits To:
                          DECLARATION OF SCOTT J. IVY IN SUPPORT OF EX PARTE MOTION
                        5 FOR STAY OF DISCOVERY PENDING
                        6                DESCRIPTION                        LOCATION               PAGE NO.
                        7
                            Letter to Matthew V. Herron dated                  Exhibit 1
                        8   September 19, 2018                                                          1

                        9   Email to Tammy DosSantos & Matthew                 Exhibit 2                3
                       10   V. Herron dated October 17, 2018

                       11   Letter to Matthew V. Herron dated                  Exhibit 3                4
                            November 16, 2018
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                     6                        17-CV-0192-AJB MSB
    FRESNO, CA 93720         DECLARATION OF SCOTT J. IVY IN SUPPORT OF EX PARTE MOTION FOR STAY OF DISCOVERY
           Case 3:17-cv-00192-AJB-MSB Document 67-1 Filed 11/19/18 PageID.1635 Page 7 of 13



McCOKMlCK
BARSTOW LLP                          September 19,2018
ATTORNEYS AT LAW




         _ SwOJ-lyy
 tcotLwyQimofltiitliteiliiWi cofli   Via Email and U.S. Mail

      FRESNO, CAOFRCE
     7647NoiOiFn$floSnA
        Fresno,CA93720               Matthew V. Herron, Esq.
          P.a 60x26912
      FtoM.CAa3nM312                 Tammy Dos Santos
    Teiephene(SSS)43}-13ao
       Fax(558) 433-2300             HERRON LAW, AFC
                                     350 Tenth Avenue, SuiteSSO
                                     San Diego, CA 92101-3545



                                     Re:    Satmodo. LLC v. Whenever Communications. LLC- et al.
                                            USDC, Southern District, Case No. 17-CV-0192-AJB NLS
                                            Our File No.: 18265-00000




                                     Dear Mr. Herron & Ms. Dos Santos,

                                             AsI noted inmySupplemental Declaration totheCourt (EOF # 59), wehave still
                                     not received verified Supplemental Responses to Interrogatories Nos. 1-5, providing a
                                     list and identifying information for ALL computing devices (cell phones, tables,
                                     computer towers, laptops, etc.) used byWhenever oritsemployees for business purposes
          OttierefRMiel
 MeOOnSOC, BARSTOW. StffiPPARO
                                     from January 1,2016 until thepresent. The information youprovided inresponse tothe
    WAVTEAIOCARRUTHUP                Court order was unverified, incomplete, and contradictory ofprior information provided
  www.inccofmicklMJriSow.com
                                     by Whenever.

 BAKERSFtBJ). CA OFFICE                     Asstated intheJointMotion (ECF # 53)andtheCourt'sOrder (ECF # 57), full
5060 Caiiftjntia Avo., Suite 1090
 Bskerstietd, Cslifomia 93309        and complete, and verified, responses tothese Interrogatories isneeded to proceed with
   Telepltone 661-616-1594
        Fax 661-616-1595             an inspection of the devices, andto proceed with additional depositions.
   CINCINNATI.OH OFFICE
   Scr^ Center.SiAe 1050
                                             Accordingly, this will confirm that we will not he proceeding with a partial
       312 Wslnu! Street
     Cincinnati, Ohio 45202
                                     inspection ofdevices onSeptember 28,2018. This will also confirm that we are taking
   Telephone (513)762-7520
       Fax (513) 762-7521
                                     the following depositions off-calendar, to he reset upon receipt of responses to the
                                     Interrogatories and/or other further orders from the Court:
     DENVER,CO OFRCE
   99918th Street. Suite 3000
    Denver. Cotoratfo 80202          October     2018                             October 2.2018
   Telephane (720)282-8126
       Fax (720) 262-8127            9:00 a.m. Sue Shorees                        9:00 a.m. Eric Talman
                                     1:30 p.m. Marco Spassoviski                  1:30 p.m. Angelo Shorees
   LAS VEGAS, NVOFRCE
8337 VMM Sunset Road. State 350
   Las Vegas, Neveda89113
   Telephone (702)949-1100           October 3> 2018
      Fax (702) 949-1101
                                     9:00 a.m. Henaa "Tina" Blanco
     KODE^,CAOFRCE                    1:30 p.m. Person Most Knowledgeable
       11251 StteeL Suite 1
    Modesto. CsSfonda95354
    Telephone (209) 524-1100
       Fax (209) 824-1168




                                                         EXHIBIT 1 - PAGE 1
      Case 3:17-cv-00192-AJB-MSB Document 67-1 Filed 11/19/18 PageID.1636 Page 8 of 13

                     September 19. 2018
                     PaiiC 2
McCORMlCK
BARSTOW LIP
ATTORNRYS AT   LAW                                             October 9. 2018
                     Octobers. 2018
                     9:00 a.m. Callie Parsons                  9:00 a.m. Gregory Pech



                     Very truly yours.



                        1. W
                     McCormick Barstow LLP


                     SJLdmh

                     18:65-(»00IK) 5348.>3I.I




                                                EXHIBIT 1 - PAGE 2
      Case 3:17-cv-00192-AJB-MSB Document 67-1 Filed 11/19/18 PageID.1637 Page 9 of 13


Scott Ivy

From:                              Dawn M. Houston <Dawn.Houston@mccormickbarstow.com>
Sent:                              Wednesday, October 17, 2018 1:04 PM
To:                                Tammy DosSantos {tdossantos@herronlawapc.com); •mherron@herronlawapc.com'
Cc:                                Scott Ivy; Michelle Gagnon
Subject:                           RE: Satmodo v. Whenever Communications


Ms. Dossantos,
On 10/9/18 I spoke with the clerk of the court. She instructed me that until Judge Anthony J. Battaglia rules the
objection (58) to the order (57), that order byJudge Nita L. Stormes is pending. Satmodo, LLC will not be submitting a
status report until instructed to do so by the court.
Thank you,
Regards,
Dawn



        From: Tammy Dos Santos <tdossantos@herronlawapc.com>
        Date: October 17, 2018 at 12:34:38 PM PDT
        To: Scott Ivy <scott.ivv@,mccormickbarstow.coni>
        Cc: Matthew Herron <mherron@herroniawapc.com>. Ken Lau <klau@herronlawapc.com>
        Subject: Satmodo v. Whenever Communications

           Counsel,

           The status report is due to the court tomorrow regarding the on-site inspection of the
           computers. Please email us your five page statement by 4:00 p.m. today.

           Thank you.

           Regards,

           Tammy




                                                EXHIBIT 2 - PAGE 3
   Case 3:17-cv-00192-AJB-MSB Document 67-1 Filed 11/19/18 PageID.1638 Page 10 of 13

Scott Ivy

From:                   Dawn M. Houston
Sent:                   Friday, November 16, 2018 4:41 PM
To:                     'mherron@herronlawapccom'; Tammy DosSantos (tdossantos@herronlawapc.com)
Cc:                     Scott Ivy; Michelle Gagnon
Subject:                Satmodo, LLC v. Whatever Communications, LLC
Attachments:            Ltr to M. Herron.PDF



Please see attached.
Thank you




                                   EXHIBIT 3 - PAGE 4
         Case 3:17-cv-00192-AJB-MSB Document 67-1 Filed 11/19/18 PageID.1639 Page 11 of 13


                 1
IVIcCORMlCK
BARSTOW LLP                          November 16,2018
ATTOHNEYS AT LAW




            ScodJ-lvy
                                     Via E-Mail


       FRESKaCAOFRCE                 Matthew V. Herron, Esq.
      7647 NottliFtcsnoStreet
         Fresno, CA93720             HERRONLAW.APC
          P.aGc)x2S9l2
      F«nACA9372»at2                 350 Tenth Avenue, Suite 880
     TelepIioitt(SS9)433-130O
        Fax16^433-2300               San Diego, CA 92101-3545


                                     Re:    Satmodo. LLC v. Whenever Communications. LLC, et al.
                                            USDC, Southern District, Case No. 17-CV-0192-AJB NLS
                                            Our File No.: 18265-00000


                                     Dear Mr. Herron,

                                            I am in receipt of your client's Motion for Summary Judgment, which we will
                                     oppose in duecourse. For now, we write to meet and confer with youregarding your
                                     apparent position regarding thecontinued application of certain deadlines in the initial
                                     Scheduling Order.

                                            As youarewellaware, on July20,2018,theMagistrate issued an Order requiring
                                     yourclients to provide verified responses to Interrogatories and allowing inspection of
                                     devices to proceed pursuant to certain protocols issued by the Court. The Order also
                                     continued the deadlinefor factdiscovery untilNovember 26.2018.and indicated thatthe
          OUtffefReHOf               Court would schedule a telephonic hearing or issue a further order regarding
  McCCmKIL BARSTOW,SKGPMRD
     WAYTEAia>CARi«mi,UP             modification of the other dates in the initial Scheduling Order once the inspections
                                     proceeded. The partieswerethen orderedto providethe court with a joint status report
  www.(nooormicM)sntow.oom
                                     following the onsite inspections.
  8AKERSRELD, CA OFFICE
 5060 Cslifofnta Avo., Suitfi 1090
  Bekersfisld, Cstifomla B3300               On August 2, 2018, you filed Objections to the Magistrate's Order. Shortly
    Tetephons 661-616-1594
        Fax 661-616-1595
                                     before the deadline to file thejoint statusreportwiththe Courtregarding the inspections
                                     and further modifications of the deadlines in the initial SchedulingOrder, we notified
    CINCINNATI,OH OFFICE
   Soipps Cenlef. Sidta 1050
                                     you that the Court clerk had indicated to us that the parties were not required to do so
        312 WBhul Street
      Cincinnsti, OMo45202
                                     until after the pending Objections to the Order were resolved by the District Court.
    T^eptwne (513)762-7520
      Fax (513) 762-7521
                                     Instead,you filed your own unilateral reportfalselytelling the Courtthat we '^refused to
                                     participate" in the filing of a joint report, rather than disclosing our communication to
     DENVER, CO OFFICE
   99918lh Street, Suite 3000
                                     you that we had been advised no such report was required due to the pending Objections
     Oenvar, Colar^ 80202
    Telephona (720)282-6126
                                     to the Order. The Magistrate Judge did not scheduleany further schedulingconference
       Fax (720) 282-6127            or other orders re-settingthe other dates from the initial Scheduling Order given that the
   LAS VEGAS, NVOFRCE
                                     inspections had not yet proceeded and the Objections to the Order remained pending
6337 VttestSunest Fload. Suite 350
   Las Veoas, Nevada 89113
                                     with the District Judge.
   Teleplwne (702) 949-1100
       Fax (702) 949-1101
                                            Because we could not proceed with the inspections due to your failure to provide
     MODESTO, CA OFFICE              the information required and the pending Objections to the inspection protocols, all
       11251 Street, Suite 1
    Modesto, Cafifbmla 95354         depositions and the inspections were taken off-calendar pending receipt of information
    Telephone (209) 524-1100
       Fax (209) 524-1188




                                                         EXHIBIT 3 - PAGE 5
    Case 3:17-cv-00192-AJB-MSB Document 67-1 Filed 11/19/18 PageID.1640 Page 12 of 13


        I          Matthew V. Herron
                   November 16,2018
TVIcCOKMlCK        Page 2
BAKSTOW LLP
ATTOKNEYS AT LAW

                   needed to proceed with the inspections, completion of the inspections, and/or further
                   order from the Court. Neither party designated experts on October5,2018, the date from
                   the original scheduling order, as that was 6 weeks before fact discovery was even set to
                   expire pursuant to the Magistrate's DiscoveryOrder, and the Magistratehad still not re>
                   set the remainingdeadlinespendingresolution ofyourObjectionsby the DistrictJudge.

                           With all of that background, on October 26, 2018 we received from you a
                   designation of "rebuttal" experts. This is despite the fact the Objections remained
                   pending, and neither party designated experts that could be rebutted given we were all
                   waiting on hirther orders from the Court adjusting the rest of the deadlines. Your
                   designationofa "rebuttal" experts was also a full month before fact discovery was even
                   set to expire under the Court's most recent Order.

                           Today, we received your Motion for Summary Judgment that appears to argue
                   the Magistrate's delay in re-setting the rest of the pre-trial dates pending resolution of
                   your Objections to the Order should somehow serve to preclude us from conducting any
                   discovery in this matter. Yourpositionthat the Magistrate intended to holdtheparties to
                   an expert designation date that was 6 weeks before fact discovery closed, and that the
                   current extended fact discovery deadline should stay in place even while we await a
                   ruling on your Objections, is in conflict with her Order and clearly not made in good
                   faith.

                           We vmte to request that you agree to a Stipulation staying all of the pending
                   discovery deadlines in the initial SchedulingOrder until the District Judge rules on your
                   Objections to the Magistrate's Order. The dates can be re-set after it is determinedwhen
                   and to what extent those inspections proceed, and whether hirther responses to the
                   Interrogatoriesare required. Up until receiving your Motion, we did not believe such a
                   Stipulation was necessary given that is clearly what was intended by the Magistrate's
                   Orderand how all partieshaveproceeded up untilthispoint. Asyou are nowattempting
                   to seize upon the delay in our ability to proceedwith discoverycaused by your failureto
                   comply with the Magistrate's Order to provide verified Interrogatory responses, and
                   pending objections to the inspections ordered by the Magistrate, we will have to waste
                   further time and fees addressing this issue with the Court. I would prefer to do that by
                   Stipulation as opposed to an Ex Parte Application.

                           Please let me know bv noon on Monday whether you will agree to the above
                   Stipulation. If we do not reach any agreement by then, we will be required to proceed
                   with an Ex Parte Applicationseeking a stay ofall ofthe pending discovery deadlines in
                   the initial Scheduling Order until the District Judge rules on your Objections to the
                   Magistrate's Order, with all dates to be re-set by the Magistrate after it is determined
                   when and to what extent the inspections proceed.

                            If you have any questions, feel free to contact me.




                                        EXHIBIT 3 - PAGE 6
    Case 3:17-cv-00192-AJB-MSB Document 67-1 Filed 11/19/18 PageID.1641 Page 13 of 13


        I          Matthew V. Herron
                   November 16,2018
McCOKMlCK          Page 3
BAKSTOW LLP
ATTORNEYS AT LAW

                   Very truly yours,



                   Scott J.
                   McCormick Barsto^ LLP

                   SJI:dmh

                   018265-000000 SS03323.1




                                             EXHIBIT 3 - PAGE 7
